

117 S89 ES: Ensuring Survivor Benefits during COVID–19 Act of 2021
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 89IN THE SENATE OF THE UNITED STATESAN ACTTo require the Secretary of Veterans Affairs to secure medical opinions for veterans with service-connected disabilities who die from COVID–19 to determine whether their service-connected disabilities were the principal or contributory causes of death, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Survivor Benefits during COVID–19 Act of 2021.2.Medical opinions for certain veterans with service-connected disabilities who die of COVID–19(a)In generalThe Secretary of Veterans Affairs shall secure a medical opinion to determine if a service-connected disability was the principal or contributory cause of death before notifying the survivor of the final decision in any case in which all of the following factors are met:(1)A claim for compensation is filed under chapter 13 of title 38, Unites States Code, with respect to a veteran with one or more service-connected disabilities who dies. (2)The death certificate for the veteran identifies Coronavirus Disease 2019 (COVID–19) as the principal or contributory cause of death.(3)The death certificate does not clearly identify any of the service-connected disabilities of the veteran as the principal or contributory cause of death.(4)A service-connected disability of the veteran includes a condition more likely to cause severe illness from COVID–19 as determined by the Centers for Disease Control and Prevention.(5)The claimant is not entitled to benefits under section 1318 of such title.(6)The evidence to support the claim does not result in a preliminary finding in favor of the claimant.(b)OutreachThe Secretary shall provide information to veterans, dependents, and veterans service organizations about applying to dependency and indemnity compensation when a veteran dies from COVID–19. The Secretary shall provide such information through the website of the Department of Veterans Affairs and via other outreach mechanisms.Passed the Senate July 21, 2021.Secretary